PNG
    media_image1.png
    228
    228
    media_image1.png
    Greyscale

United States Patent and Trademark Office	
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

















BEFORE THE PATENT TRIAL AND APPEALS BOARD



Application Number
:
12/550,976
Filing Date
:
August 31, 2009
Appellant(s)
:
McEwen et al.


Carter W. Reeb
For Appellant






EXAMINER'S ANSWER






This is in response to the appellant's brief, filed 10 July 2017,
which is appealing the final action mailed 09 February 2021.


(1)	Grounds of Rejection to be Reviewed on Appeal
The rejection of claims 24-28, 33 and 34 under 35 U.S.C. 112 is withdrawn as the appellant cancelled these claims in their response filed 04 August 2021.  Otherwise, every ground of rejection set forth in the action dated 09 February 2021 from which the appeal is taken is being maintained by the examiner.
(2)	Status of Claims
The following is a list of claims that are rejected and pending in the application:
Rejected Claims	>
1, 2, 7, 9-15, 19-22, 
and 29-32
Withdrawn Claims	>
None
Allowed Claims	>
None
Objected Claims	>
None

(3)	Evidence Relied Upon
Patent/Publication
Patentee/Author
United States Patent 7,279,688	>
Campman
United States Patent Application Publication 2007/0296569	>
Bray et al.
GasAlertMicro 5 O2, CO, H2S, PH3, SO2, Cl2, NH3, NO2, HCN, ClO2, O3,	> 
VOC, and Combustibles 1, 2, 3, 4, and 5 Gas Detectors User Manual
BW Technologies1


NOTE: For the benefit of the PTAB a copy of BW Technologies' user manual is attached to this Examiner's Answer due to the extensive number of non-patent literature prior art made of-record.
(4)	Response to Appellant's Arguments
The appellant does not separately argue the rejection of independent claim 12.  See 37 C.F.R. 41.41(b)(2) ("Any argument raised in the reply brief which was not raised in the appeal brief, or is not responsive to an argument raised in the examiner's answer, including any designated new ground of rejection, will not be considered by the Board for purposes of the present appeal, unless good cause is shown").
	Argument (A)	With regard to claim 1 the appellant argues that BW Technologies do not discuss/disclose any control circuits or control circuits that determine if (i) a previous calibration attempt was successful for the sensors, (ii) establish a first pre-set time interval until a next calibration attempt for the sensors, (iii) determine if previous bump tests were successful for the sensors, and (iv) establish a second pre-set time interval until a next bump test for the sensors. 
Response:  First, the appellant's originally-filed written description (including the originally-filed claims) provides no support (express, inherent, and/or implied) that their control circuit establishes (creates) either the first or the second pre-set time intervals.  Rather, the written description states that "...control circuits 22 establish if a pre-set time interval, since the last calibration, has passed" and "control circuits establish if a pre-set time interval has passed since the last pump (sic: bump) test was carried out."  {emphasis added} See paragraph 21.  See also originally-filed claim 3 "A detector as in claim 2 where if the prior calibration attempt had been successful the processor determines if a pre-determined time interval to the next calibration attempt has elapsed" {emphasis added} and claim 5 "A detector as in claim 4 where if the prior bump test had been successful, the processor determines if a pre-determined time interval to the next bump test has elapsed." {emphasis added} The appellant's control circuits merely determine if the pre-set time intervals have passed and do not actually perform the function of establishing (creating) the pre-set time intervals.  The pre-set time intervals can be determined by an individual based, for example, on the suggested time intervals mentioned in BW Technologies (discussed below) and then entered into the gas detector's memory.
Next, with regard to the argument that BW Technologies does not mention control circuits, the appellant provides no information as to how the BW Technologies' gas detector functions without or even with control circuits despite actually owning BW Technologies.  Notwithstanding this, common sense, as was well known to those of ordinary skill in the art, dictates that BW Technologies' gas detector has a control circuit capable of performing all the functions described in the user manual.  See also Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009) stating that an obviousness analysis "may include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference or expert opinion."
Furthermore, BW Technologies' suggests that (a) calibration of the detector be done of a regular basis, such as every 180 days (90 days for a hydrogen cyanide (HCN) sensor) and (b) bump testing be performed before each day's use.  See at least pages 3, 36, and 48.  BW Technologies informs a user if a calibration attempt has failed.  See at least page 40.  After calibration of the sensors the user can input the number of days until the next calibration is due for each sensor.  See at least page 41.  The first-time interval (90 or 180 days) is a first pre-set time interval.  The second time interval (daily) is a second pre-set time interval.  One of ordinary skill would have, based on the teachings from BW Technologies, Bray et al., Campman and/or common sense, been able to modify the teachings to allow the user to input both pre-set time intervals so that the user knows if one or more of the calibration or bump testing is or is not overdue in addition to being informed that calibration and/or bump testing has or has not failed.  
Argument (B)	With regard to claim 1 the appellant argues that the prior art of BW Technologies, Bray et al., and Campman do not teach the claimed compliance indicator.
Response:  The appellant's specification list four criteria that must be met in order to enable the compliance indicator.  See paragraph 15 of the written description:
So long as the last calibration was successful and another calibration attempt is not over due, and so long as the last bump test was successful and another is not overdue, then the control circuits will intermittently active the confidence or compliance indicator. 
If any of the four criteria are not met then the compliance indicator is deactivated/not activated.  First, BW Technologies teach conditions that should be met in order to use the detector, namely that (a) calibration of each sensor should be performed on first pre-set time intervals (90 or 180 days) and a control circuit determines if the calibrations are successful, (b) a control circuit determines if the pre-set time interval (90 or 180 days) until the next calibration has passed, (c) the bump testing should be successful, and (d) bump testing should be performed on a second pre-set time interval (daily).  Additionally, Bray et al. teach a non-compliance indicator for a gas sensor:
Light 39 may be utilized for other system 10 indications, such as a blinking light to indicate other potential problems with the system 10 such as poor sensing element calibration. {emphasis added}
Furthermore, Campman teach that it is known to provide a compliance indicator for a gas analyzer/sensor:
The indicator LED 41 indicates, with a green light to the user, that the hydrocarbon sensor 26 is ready.  
Modifying BW Technologies' detector to have a compliance indicator (as taught by Bray et al. and Campman) and to program the control circuit to determine if the calibrations are successful, if the first pre-set time interval (90 and/or 180 days) has not passed, the bump tests are successful, and if the second pre-set time interval has not passed would have been obvious in order to provide a clear indication to the user that the detector is operating correctly.
Argument (C)	With regard to claim 1 the appellant argues that Campman does not teach a gas detector but rather teaches a gas analyzer with a gas sensor and that the indicator (reference item 41) is not on continuously, and does not indicate "compliance."  
Response:  First, Campman's patent is titled "Arson And Forensic Scanner Having A Hydrocarbon Gas Detector With A Detachable Collector Cone And Kit Assembly" (emphasis added), and uses the phrase "gas detector" more than 50 times to describe their device.  Therefore, the appellant's statement that Campman's device is not a detector is incorrect.  In any event, the appellant's claims are not limited to any type of gas sensor/detector technology, and Campman is not relied upon for any specific type of gas sensing and/or gas detecting technology.  Campman is relied upon to show that an indicator (reference item 41) can be illuminated to show that the gas sensor (reference item 26) is ready, and Bray et al. is cited to teach a compliance indicator when there is an issue with a sensor's calibration.  See the PTAB's previous decision:
"Although Bray teaches providing a blinking or flashing light to indicate potential problems or non-compliance (Bray, ¶¶ 14, 21), a person having ordinary skill in the art would have understood that a visual indication (e.g., a blinking light as described in Bray) could alternatively signal the opposite-i.e., an operational, problem-free, or "ready" status-as indeed would have been suggested by Campman (Campman, col. 6, 11. 58-60)..."
Finally, the appellant's statement that Campman's indicator (reference item 41) is not on during the use of the device is not supported by Campman.  The passage cited by the appellant (column 5, line 55 through column 6, line 61) makes no mention that the indicator is turned off during use.
Argument (D)	With regard to claim 1 the appellant argues that no motivation to combine BW Technologies, Bray et al., and Campman has been provided.
Response:  BW Technologies clearly sets forth four criteria to use the gas detector as discussed in section (4)(B) above.  Furthermore, Bray et al. provides an indicator to show when a gas detector is not compliant.  One of ordinary skill would have been motivated to provide a compliance indicator so that the user can be informed when the gas detector is or is not functioning.  Note also that the Patent Trial and Appeal Board (PTAB) provided clear discussion on this issue in their previous decision:
Given the need to periodically conduct a bump test and periodically check calibration on a gas detector, as acknowledged in the admitted prior art, a person having ordinary skill in the art would have found it obvious through nothing more than common sense and ordinary creativity - to formulate a suitable algorithm or programming logic to permit carrying out the bump and calibration tests on a periodic basis (e.g., automatically as would have been suggested by Rabbett), and to provide a visual indication, as would have been suggested by Bray, when either the bump or calibration test result is not in compliance with pre-set standards or has expired. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,418, 421 (2007). See also Ex parte McEwen at 6-8.
We find no merit in the Appellant’s argument that the conditions recited in claim 1 must be disclosed explicitly in the prior art references (Appeal Br. 15). First, the Supreme Court of the United States has rejected such a rigid approach to analyzing obviousness. KSR, 550 U.S. at 415.  Second, our reviewing court explained that an obviousness analysis "may include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference or expert opinion." Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009).
See also MPEP § 2144.04 citing In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Argument (E)	With regard to claim 2 the appellant argues the BW Technologies does not have a programmable control circuit.
Response:  The appellant’s argument that the conditions recited in the claims must be disclosed explicitly in the prior art references is inconsistent with the Supreme Court of the United States decision in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).  There is no requirement that each and every limitation must be expressly disclosed in the prior art references.  Perfect Web Techs., supra.  First, the gas detector disclosed in BW Technologies inherently has a control circuit that will allow the gas detector to actually function.  Furthermore, BW Technologies expressly mentions that a user can input and/or change various settings such as those discussed on pages 19 through 28.  The user can also initiate calibration of the sensors and/or set various alarm limits for the sensors.  See at least pages 35 through 41.  For at least these purposes, the control circuits must be programmable so that the gas detector can operate with the user's updated/changed settings, the updated calibration information, the new/updated alarm limits, operate with disabled sensors, and/or operate when different sensors are used.  Finally, the appellant's "programable processor" merely needs to function "to evaluate pre-stored calibration information to determine if a prior calibration attempt had been successful for each of the plurality of sensors.”  At least page 40 from BW Technologies states: 
Unsuccessful Span
If all sensors fail the span, the screen shows the following:
If only some sensors failed the span, the detector bypasses the span for the failed sensor(s). Err appears beside the failed sensor once the detector is in normal operation.
Each time the gas detector is powered-up the programable processor will perform the claimed evaluation function.
Argument (F)	With regard to claim 7 the appellant argues the BW Technologies, Bray et al., and Campman do not actually disclose memory for storing control software where the control software activates/deactivates the compliance indicator.
Response:  The appellant’s argument that the conditions recited in the claims must be disclosed explicitly in the prior art references is incorrect.  KSR Int'l Co., Perfect Web Techs, supra.  In the present application logic, judgment, and common sense dictate that the BW Technologies' gas detector will have a control circuit with memory in order to perform all the sensing, bump testing, sensor calibration, and data storage functions mentioned throughout BW Technologies.  Furthermore, the combined teachings from BW Technologies, Bray et al., and Campman show that it was known to provide an intermittently-activated compliance indicator.  Logic, judgment, and common sense dictate that control software stored in memory of a control circuit will be used to activate intermittently this compliance indicator.
Argument (G)	With regard to claim 9 the appellant argues the rejection does not identify anything in BW Technologies that shows a control circuit executed by a programmable processor.
	Response:  First, claim 9 requires that the "processor, in executing the control software, evaluates gas concentration information received from the plurality of sensors in addition to previous calibration attempt information, first pre-set time interval timer information, previous bump test information, and second pre-set time interval timer information to determine whether said alarm condition exists."  {emphasis added} That is, the claim requires that the existence of an alarm condition be based on all five of the aforementioned criteria.  However, the appellant's originally-filed written description mentions alarms only in paragraphs 13, 19, and 22, and these paragraphs provide no support (express, inherent, and/or implied) for determining that an alarm condition exists based on the aforementioned five conditions.  Note also that compliance indicator (also referred to as a confidence indicator) is activated/deactivated under the conditions set forth in paragraphs 8, 9, and 15.  The compliance indicator is separate and distinct from the alarm condition.
Furthermore, the appellant’s argument that the conditions recited in the claims must be disclosed explicitly in the prior art references is incorrect.  KSR Int'l Co., Perfect Web Techs, supra.  In the present application logic, judgment, and common sense dictate that the BW Technologies' gas detector will have a control circuit with memory in order to perform all the sensing, bump testing, sensor calibration, and data storage functions mentioned throughout the user manual.  BW Technologies also has at least one alarm condition indicator shown as reference item 1 in figure 1 as well as item 1 on figure 2.  The combined teachings from BW Technologies, Bray et al., and Campman show that it is known to provide an intermittently-activated compliance indicator and at least one alarm indicator.  Logic, judgment, and common sense dictate that control software stored in memory of a control circuit will be used to activate the alarm condition indicator.
Argument (H)	With regard to claim 10 the appellant argues the rejection does not identify anything in BW Technologies that shows a control circuit to activate a display device.
	Response: The appellant’s argument that the conditions recited in the claims must be disclosed explicitly in the prior art references is incorrect.  KSR Int'l Co., Perfect Web Techs, supra.  In the present application logic, judgment, and common sense dictate that the BW Technologies' gas detector will have a control circuit.  Furthermore, as clearly seen at least in BW Technologies' figure 1 there is a display (reference item 5).  Figure 2 shows more detail of this display and includes gas concentration information (reference item 4).  Common sense dictates that a control circuit will operate the display and show associated gas concentration information, and the appellant does not explain how this display is activated without the use of a control circuit.
Argument (I)	With regard to claim 11 the appellant argues the rejection does not identify anything in BW Technologies that shows a control circuit with a real-time clock that is used to determine when a next calibration process is to carried out.
Response:  As clearly seen at least on page 26 BW Technologies' has a clock.  Note also on page 47 where an alarm code "R" is provided for "Real-time clock failure."  Clearly BW Technologies has a real-time clock, and common sense dictates that it is coupled to a control circuit.  Furthermore, a user will provide pre-set time intervals until the next calibration process is to be carried out.  See page 41.  The display shows the number of days until the next calibration is due.  See page 14.  If the calibration is overdue then a clock status icon (reference item 8 in figure 2) will be activated.
Argument (J)	With regard to claim 13 the appellant argues that rejection provides no reference to any portion of BW Technologies that shows activating a compliance indicator.
	Response:  BW Technologies is not cited to show a compliance indicator.  Rather, it is Bray et al. and Campman that are cited to teach the compliance indicator.  Bray et al. activates their indicator intermittently; e.g., at a predetermined interval.  Furthermore, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Argument (K)	With regard to claims 14 and 15 the appellant argues that the cited prior art provides no teaching for sensing ambient conditions simultaneously with activating the compliance indicator.
Response:  BW Technologies' gas detector obtains a plurality of ambient conditions, one for each gas sensor.  BW Technologies, Bray et al., and Campman teach providing a compliance indicator as discussed in (4)(A) above.  Common sense dictates that the gas detector will be used to detect ambient gas concentration conditions simultaneously with the activating of the compliance indicator so that the user can be informed (a) that the gas detector is functioning correctly and (b) that there is an unsafe condition due to the presence of one or more gasses above their respective alarm limits. See, again the PTAB's previous decision.
Argument (L)	With regard to claim 19 the appellant argues that the cited prior art do not teach providing a first compliance indicator and a second compliance indicator.
Response:  The appellant's written description refers to their compliance indicator as a confidence indicator which is discussed in the abstract, paragraphs 8, 9, 13, 15, 19, 21, 22, and originally-filed claims 12, 13, and 15.  Moreover, BW Technologies, Bray et al., and Campman teach a compliance indicator as discussed in (4)(A) above.  Furthermore, BW Technologies provides another compliance (confidence) indicator as discussed on at least page 16.
Battery Test
The batteries are tested on activation and continuously thereafter. Battery power is continually displayed during normal operation. If battery power is low, flashes.
Note
If the confidence beep is on, the audible alarm beeps if the batteries have sufficient power and stops if the battery power is low. See the section, Confidence Beep. {emphasis added}
Therefore, BW Technologies, Bray et al., and Campman collectively teach a first compliance indicator and a second compliance indicator as claimed.
Argument (M)	With regard to claim 20 the appellant argues that the cited prior art do not teach providing a first compliance indicator and a second compliance indicator that are different from each other. 
Response:  As discussed at least in (4)(A) and (4)(L) above BW Technologies, Bray et al., and Campman teach two compliance (confidence) indicators.  The two indicators are different in that the first indicator can be a blinking light (from the teachings of Bray et al. and Campman).  The second indicator can be an audible beep as discussed in (4)(L) above.
Argument (N)	With regard to claim 21 the appellant argues that the cited prior art do not teach providing a first compliance indicator and a second compliance indicator that emit different types of compliance indications.
Response:  As discussed at least in (4)(M) above BW Technologies, Bray et al., and Campman teach two compliance (confidence) indicators.  The two indicators are different in that the first indicator can be a blinking light (from the teachings of Bray et al. and Campman).  The second indicator can be an audible beep as discussed in (4)(L) above. These are different types of indications.
Argument (O)	With regard to claim 22 the appellant argues that the cited prior art do not teach providing a first compliance indicator and a second compliance indicator that emit different types of compliance indications and includes at least one indication is visual.
Response:  As discussed at least in (4)(M) above BW Technologies, Bray et al., and Campman teach two compliance (confidence) indicators.  The two indicators are different in that the first indicator can be a blinking light (from the teachings of Bray et al. and Campman).  The second indicator can be an audible beep as discussed in (4)(L) above. The blinking light is a visual indication.
Argument (P)	With regard to claim 29 the appellant argues that the cited prior art do not teach control circuits that are configured to activate a compliance indicator only “in an instance in which the previous calibration attempt had been successful for each of the plurality of sensors and when the first pre-set time interval has not expired for each of the plurality of sensors, and when the previous bump test had been successful for each of the plurality of sensors and when the second pre-set time interval has not expired for each of the plurality of sensors.”
Response:  As similarly discussed with regard to claim 1, the appellant's originally-filed written description (including the originally-filed claims) provides no support (express, inherent, and/or implied) that the control circuit "programmatically establish the first pre-set time interval" or " programmatically establish the second pre-set time interval."  Rather, the written description states that "...control circuits 22 establish if a pre-set time interval, since the last calibration, has passed" and "control circuits establish if a pre-set time interval has passed since the last pump (sic: bump) test was carried out."  {emphasis added} See paragraph 21.  See also originally-filed claim 3 "A detector as in claim 2 where if the prior calibration attempt had been successful the processor determines if a pre-determined time interval to the next calibration attempt has elapsed" and claim 5 "A detector as in claim 4 where if the prior bump test had been successful, the processor determines if a pre-determined time interval to the next bump test has elapsed."  {emphasis added} The appellant's control circuits merely determine if the pre-set time intervals have passed and do not actually perform the function of establishing (creating) the pre-set time intervals.  The pre-set time intervals can be determined by an individual based, for example, on the suggested time intervals mentioned in BW Technologies and then entered into the gas detector's memory.
	Furthermore, as discussed at least in (4)(A) above the combined teachings from BW Technologies, Bray et al., and Campman teach monitoring the gas detector to determine if a next calibration attempt is due, determine when the next bump test is due, determine if a calibration attempt failed, and determine if a bump test failed.  Finally, at least BW Technologies' gas detector is used to determine if at least one sensor detects an unsafe ambient condition.  
Argument (Q)	With regard to claim 30 the appellant argues that the cited prior art do not teach control circuits that are configured "determine, after the first pre-set time interval has elapsed, whether a subsequent calibration attempt has been successful for each of the plurality of sensors, establish a third pre-set time interval until the next calibration attempt is to be made for each of the plurality of sensors when the subsequent calibration attempt was successful for each of the plurality of sensors, determine, after the second pre-set time interval has elapsed, whether a subsequent bump test had been successful for each of the plurality of sensors, and establish a fourth pre-set time interval until the next bump test is to be made for each of the plurality of sensors when the subsequent bump test was successful for each of the plurality of sensors."
Response:  As similarly discussed with regard to claims 1 and 29 above, the appellant's originally-filed written description (including the originally-filed claims) provides no support (express, inherent, and/or implied) that the control circuit "programmatically establish the third pre-set time interval" or " programmatically establish the fourth pre-set time interval."  Rather, the written description states that "...control circuits 22 establish if a pre-set time interval, since the last calibration, has passed" and "control circuits establish if a pre-set time interval has passed since the last pump (sic: bump) test was carried out."  {emphasis added} See paragraph 21.  See also originally-filed claim 3 "A detector as in claim 2 where if the prior calibration attempt had been successful the processor determines if a pre-determined time interval to the next calibration attempt has elapsed" and claim 5 "A detector as in claim 4 where if the prior bump test had been successful, the processor determines if a pre-determined time interval to the next bump test has elapsed." {emphasis added} The appellant's control circuits merely determine if the pre-set time intervals have passed and do not actually perform the function of establishing (i.e., creating) the pre-set time intervals.  The pre-set time intervals can be determined by an individual based, for example, on the suggested time intervals mentioned in BW Technologies and then entered into the gas detector's memory.
	Next, the appellant argues on pages 38 and 40 that that BW Technologies, Bray et al., and Campman do not have control circuits that monitor the first and second time intervals despite claim 30 using third and fourth time intervals.  As discussed at least in (4)(A) above the combined teachings from BW Technologies, Bray et al., and Campman teach having first and second time intervals and monitoring the gas detector to determine if a next calibration attempt is due, determine when the next bump test is due, determine if a calibration attempt has failed, and determine if a bump test failed.  Furthermore, assuming that the appellant might have intended to discuss third and fourth time intervals, it is noted that third and fourth time intervals can be the same as the first and second time intervals, respectively.  In any case the user can determine the values for third and fourth time intervals and enter them into the memory of BW Technologies' gas detector in the same manner as done with the first and second time intervals.
Argument (R)	With regard to claim 31 the appellant argues that the cited prior art do not teach control circuits that are configured to activate a compliance indicator only “in an instance in which the previous calibration attempt had been successful for each of the plurality of sensors and when the first pre-set time interval has not expired for each of the plurality of sensors, and when the previous bump test had been successful for each of the plurality of sensors and when the second pre-set time interval has not expired for each of the plurality of sensors.”
	Response:  As discussed at least in (4)(A) above the combined teachings from BW Technologies, Bray et al., and Campman teach monitoring the gas detector to determine if a next calibration attempt is due, determine when the next bump test is due, determine if a calibration attempt failed, and determine if a bump test failed.  
Argument (S)	With regard to claim 32 the appellant argues that the cited prior art do not teach control circuits that are configured "determine, after the first pre-set time interval has elapsed, whether a subsequent calibration attempt has been successful for each of the plurality of sensors, establish a third pre-set time interval until the next calibration attempt is to be made for each of the plurality of sensors when the subsequent calibration attempt was successful for each of the plurality of sensors, determine, after the second pre-set time interval has elapsed, whether a subsequent bump test had been successful for each of the plurality of sensors, and establish a fourth pre-set time interval until the next bump test is to be made for each of the plurality of sensors when the subsequent bump test was successful for each of the plurality of sensors."
Response:  The appellant's originally-filed written description (including the originally-filed claims) provides no support (express, inherent, and/or implied) that the control circuit "programmatically establish the third pre-set time interval" or " programmatically establish the fourth pre-set time interval."  Rather, the written description states that "...control circuits 22 establish if a pre-set time interval, since the last calibration, has passed" and "control circuits establish if a pre-set time interval has passed since the last pump (sic: bump) test was carried out."  {emphasis added} See paragraph 21.  See also originally-filed claim 3 "A detector as in claim 2 where if the prior calibration attempt had been successful the processor determines if a pre-determined time interval to the next calibration attempt has elapsed" and claim 5 "A detector as in claim 4 where if the prior bump test had been successful, the processor determines if a pre-determined time interval to the next bump test has elapsed." {emphasis added} The appellant's control circuits merely determine if the pre-set time intervals have passed and do not actually perform the function of establishing (i.e., creating) the pre-set time intervals.  In any case the user can determine the values for third and fourth time intervals and enter them into the memory of BW Technologies' gas detector in the same manner as done with the first and second time intervals.
	Next, the appellant argues on pages 38 and 40 that that BW Technologies, Bray et al., and Campman do not have control circuits that monitor the first and second time intervals despite claim 30 using third and fourth time intervals.  As discussed at least in (4)(A) above the combined teachings from BW Technologies, Bray et al., and Campman teach having first and second time intervals and monitoring the gas detector to determine if a next calibration attempt is due, determine when the next bump test is due, determine if a calibration attempt failed, and determine if a bump test failed.  Furthermore, assuming that the appellant might have intended to discuss third and fourth time intervals, it is noted that third and fourth time intervals can be the same as the first and second time intervals, respectively.  In any case the user can determine the values for third and fourth time intervals and enter them into the memory of BW Technologies' gas detector in the same manner as done with the first and second time intervals.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/David A. Rogers/
Primary Examiner, Art Unit 2856
Conferees:
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. 
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BW Technologies was acquired by the present real party of interest (Honeywell) on or around March/April 2006, over three years from the filing date of this application.